Tsoucalas Judge:
The court having received and reviewed the remand results in the above-captioned case, filed by the Department of Commerce, International Trade Administration, on August 18, 1992, and no responses to those results having been submitted by the parties, and the Court, upon due deliberation, having determined that all issues raised in the pleadings have been resolved,
It is hereby ordered that the remand results filed by the Department of Commerce, International Trade Administration, on August 18,1992 are affirmed; and it is further
Ordered that this action is dismissed.